December 29.1999



The Honorable James Eidson                           Opinion No. JC-0163
Taylor County Criminal District Attorney
300 Oak Street                                      Re:    Whether a county or district clerk may
Abilene, Texas 79602-1577                           withhold fee from funds deposited as cash bail
                                                    bond (RQ-0113-JC)


Dear Mr. Eidson:

        You askwhether a county or district clerk may withhold an administrative fee from the return
of funds deposited with the clerk as a cash bail bond pursuant to article 17.02 of the Code of
Criminal Procedure. We conclude that the clerks may do so pursuant to section 117.055 ofthe Local
Government Code.

         Bail is “the security given by the accused that he will appear and answer before the proper
court the accusation brought against him, and includes a bail bond or a personal bond.” TEX. CODE
GRIM. PROC. ANN. art. 17.01 (Vernon 1977). Article 17.02 of the Code of Criminal Procedure
defines a bail bond and allows a defendant in custody to deposit cash with the court in lieu of having
sureties sign a bond. Id. art. 17.02. With respect to the refund of a cash bail bond, article 17.02
provides that “[a]ny cash funds deposited under this Article shall be receipted for by the officer
receiving the same and shall be refunded to the defendant if and when the defendant complies with
the conditions of his bond, and upon order of the court.” Id.

         Courts and this office have said that the primary purpose of bail is to secure the presence of
an accused upon trial of an accusation against him. See McConathy v. State, 528 S.W.2d 594,596
(Tex. Grim. App. 1975); accord Trammelv. State, 529 S.W.2d 528,529-30 (Tex. Crim. App. 1975);
DeLeon Y.Pennington, 759 S.W.2d 201,202 (Tex. App.-San Antonio 1988, orig. proceeding); Tex.
Att’y Gen. Op. No. K-0024 (1999) at 4. “It is not a revenue measure intended to be a substitution
for a tine, but is intended to secure the trial of the alleged offender rather than turn his securities or
those of his bondsman into a penalty.” McConathy, 528 S.W.2d at 596. Thus, this office has
concluded that once a defendant has complied with the conditions of his bond, the cash deposited
as bail must be refunded to him and may not be withheld to pay any fines or penalties owed by the
defendant. Tex. Att’y Gen. Op. No. JC-0024 (1999) at 3-4.

        Furthermore, article 17.02 provides that “[u]ny cash funds” deposited as bail shall be
refunded to the defendant if and when the defendant complies with the conditions of his bond. TEX.
CODE GRIM. PROC. ANN. art. 17.02 (Vernon 1977) (emphasis added). Undefined words and phrases
The Honorable James Eidson      - Page 2        (X-0163)




in a statute must be read in context and construed according to the rules of grammar and common
usage. See TEX. GOV’T CODE ANN. $ 3 11.011 (Vernon 1998). When used in a statute, “any”
normally means “all.” See Hime v. City of Galveston, 268 S.W.2d 543,545 (Tex. Civ. App.-Waco
 1954, writ ref d nre.); Branham v. Minear, 199 S.W.2d 841, 845-46 (Tex. Civ. App.-Eastland
 1947, writ ref d n.r.e.). Construing “any” in article 17.02 to mean “all” is consistent with the
purpose of the statute, that is, to guarantee the defendant’s appearance in court rather than to raise
revenue. Thus, under article 17.02 of the Code of Criminal Procedure, all funds deposited as a cash
bail bond must be refunded to the defendant once he complies with the conditions of his bond.

        At the same time, section 117.055 ofthe Local Government Code allows a county or district
clerk to withhold from certain “registry funds” deposited with the clerks a fee of five percent, or as
much as $50.00, for accounting and administrative expenses incurred in handling the funds. Chapter
117 of the Local Government Code sets out procedures for the handling of registry funds that are
deposited with county and district clerks. See TEX. Lot. GOV’T CODE ANN. §§ 117.001-,124
(Vernon 1999 & Supp. 2000). “Registry funds” subject to chapter 117 are “funds tendered to the
[county or district] clerk for deposit into the registry ofthe court.” Id. 8 117.001(3) (Vernon 1999).
These funds include funds deposited as a cash bail bond. See id. 5 117.052(c); Tex. Att’y Gen. Op.
Nos. DM-282 (1994) at 2; JM-1162 (1990) at 2.

        Where registry funds are deposited in an interest bearing account, ten percent of the interest
earned is paid to the general fund of the county to compensate the county for the accounting and
administrative expenses of maintaining the account. TEX. Lot. GOV’T CODEANN. $ 117.054(b)
(Vernon 1999). The remaining interest is returned to the depositor along with the principal deposit.
Id. Attorney General Gpinion DM-282 concluded that while interest earned on cash bail bond funds
belong to the depositor, a county may retain a portion of the interest in accordance with section
117.054 of the Local Government Code. See Tex. Att’y Gen. Op. No. DM-282 (1994) at 3.

        Where registry funds deposited with a court do not earn interest, an administrative fee is
deducted directly from the funds pursuant to section 117.055 of the Local Government Code:

                        (a) To compensate the county for the accounting and
                administrative expenses incurred in handling the registry funds that
                have not earned interest, including funds in a special or separate
                account, the clerk shall, at the time of withdrawal, deduct from the
                amount of the withdrawal a fee in an amount equal to five percent of
                the withdrawal but that may not exceed $50. Withdrawal of funds
                generated from a case arising under the Family Code is exempt from
                the fee deduction provided by this section.

                        (b) A fee collected under this section shall be deposited in the
                general fund of the county.
The Honorable   James Eidson     - Page 3          (JC-0 163)




TEX. Lot. GOV’TCODE ANN. § 117.055 (Vernon Supp. 2000). You tell us that your county’s cash
bail bonds are deposited in non-interest bearing accounts, thereby implicating the administrative
fee withholding requirement of section 117.055. See Letter from Honorable James Eidson, Criminal
District Attorney, Taylor County, to Opinion Committee, Office of the Attorney General, at 1
(Sept. 13, 1999) (on file with Opinion Committee).

         Article 17.02 requires all cash deposited as a bail bond to be refunded to the defendant, and
section 117.055 requires an administrative fee to be withheld horn a cash bail refund. Thus, the
statutes conflict. Although conflicting statutes can be reconciled by reading the more specific statute
as an exception to the more general one, see TEX. GOV’T CODE ANN. 3 3 11.026 (Vernon 1998),
neither article 17.02 of the Code of Criminal Procedure nor section 117.055 of the Local
Government Code is more specific or general than the other with respect to the treatment of cash bail
bond deposits, and thus they conflict irreconcilably. When two statutes are irreconcilable, the statute
latest in date of enactment prevails. See id. 5 311.025.

         Article 17.02 of the Code of Criminal Procedure was enacted in 1965 and has not been
amended since that time.’ Section 117.055 ofthe Local Government Code was enacted in 1987 and
has been amended several times, including during the most recent legislative session. Prior to
amendment in 1997, section 117.055 authorized withholding of an administrative fee only from trust
funds deposited by litigants in civil proceedings?    Section 117.055 was amended in 19973 to make
the administrative fee withholding provision applicable to “registry funds,” which are defined by the
statute to include funds deposited as cash bail bonds. See TEX. Lot. GOV’TCODEAKW. $117.052(c)
(Vernon 1999). Because it is the later-enacted statute, section 117.055 of the Local Government
Code prevails over article 17.02 of the Code of Criminal Procedure. Accordingly, we conclude that
a county or district clerk may, pursuant to section 117.055 of the Local Government Code, withhold
an administrative fee from the return of funds deposited with the clerk as a cash bail bond pursuant
to article 17.02 of the Code of Criminal Procedure.




        ‘See Act of May 27, 1965,59th Leg., R.S., ch. 722, 5 1, 1965 Tex. Gen. Laws 317,314.

        %%eAct of May 1, 1987,7Oth Leg., R.S., ch. 149,g 1.1987 Tex. Gen. Laws 707,859.

        ‘See Act ofMay 16, 1997,75th Leg., RX, ch. 505,s 15,1997 Tex. Gen. Laws 1838, 1841.
The Honorable James Eidson     - Page 4




                                          SUMMARY

                        Section 117.055 of the Local Government Code authorizes a
               county or district clerk to withhold an administrative fee from the
               return of funds deposited with the clerk as a cash bail bond pursuant
               to article 17.02 of the Code of Criminal Procedure.

                                             You    very truly,   ’

                                             ‘--,    0-k j      &-I-
                                              4               c
                                              JOHti     CORNYN
                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Barbara Griffin
Assistant Attorney General - Opinion Committee